       Case 1:21-cv-00772 ECF No. 1, PageID.1 Filed 09/03/21 Page 1 of 27




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MICHIGAN

WILLIAM KELLY,                      )
                                    )
            PLAINTIFF,              )                CIVIL ACTION NO. _____-CV-_________
                                    )
      vs.                           )
                                    )                HON.
GRAPHIC PACKAGING                   )
CORPORATION,                        )
                                    )
            DEFENDANT.              )
____________________________________)

                                         COMPLAINT

       PLAINTIFF, WILLIAM KELLY, by and through her attorneys, CARLA D. AIKENS,

P.L.C., submit the following Complaint against DEFENDANT GRAPHIC PACKAGING

CORPORATION (“Graphic Packaging”).

                                       JURY DEMAND

       COMES NOW PLAINTFF, WILLIAM KELLY, and hereby makes his demand for trial

by jury.

                                       JURISDICTION

1.     At all times relevant to this complaint, Plaintiff William Kelly was a resident of

Kalamazoo County in the State of Michigan.

2.     Defendant Graphic Packaging is a foreign for-profit corporation with a continuous and

systematic place of business in Kalamazoo County at 1500 N Pitcher St, Kalamazoo, MI 49007.

3.     This action is brought in this Court on the basis of federal question jurisdiction, pursuant

to Title VII of the Civil Rights Act of 1964, 42 USC 2000e et seq.

4.     Pursuant to 28 U.S.C. §1367, this Court has supplemental jurisdiction over Plaintiffs'


                                                1
       Case 1:21-cv-00772 ECF No. 1, PageID.2 Filed 09/03/21 Page 2 of 27




state law claims.

                                           VENUE

5.      Venue is proper in the Western District of Michigan pursuant to Section 706(f)(3) of Title

VII, 42 U.S.C. § 2000e-5(f)(3), because the unlawful employment discrimination giving rise to

Plaintiffs’ claims occurred in this District.

                                    STATEMENT OF FACTS

6.      Plaintiff is an African-American male who was hired by Defendant as a mill utility

worker on November 5, 2014.

7.      Plaintiff was successful at his job; Plaintiff received no formal reprimands by his

employer and received compensation and title promotions throughout the entire term of his

employment.

8.      Almost immediately upon starting with Defendant, Plaintiff was intentionally skipped for

overtime by Defendant’s supervisors, violating the overtime rules of the company.

9.      When Plaintiff complained about being skipped, he was verbally berated and cursed at by

Defendant’s supervisor, and he was told by his union representative that Defendant skips

overtime for African-American employees.

10.     Despite complaining to Defendant about this conduct, nothing was done about what

happened to Plaintiff nor was anyone disciplined.

11.     Following this incident, the work colleagues and co-workers of the supervisors began

treating Plaintiff differently and consistently mistreated him, but as Plaintiff was still a new hire

when this conduct first began, he endured the mistreatment in the hope of keeping his job.

12.     Further, during the period that Plaintiff, who is African-American, worked for Defendant,

he became aware that, although Defendant had a penchant for hiring African-American workers,

                                                 2
       Case 1:21-cv-00772 ECF No. 1, PageID.3 Filed 09/03/21 Page 3 of 27




they were also systematically and disproportionately terminated for minor reasons, even though

non-African-American employees engaged in the same or worse conduct and were not

terminated.

13.    Upon information and belief, at least part of the reason that Defendant did not bring

Plaintiff back to work is because he is African-American, as he is aware of other workers who

were not African-American who were accommodated at Defendant’s workplace.

14.    In one incident, Plaintiff was told to clean the restroom by a Caucasian female employee

who yelled and cursed at him that it needed to be done or she would tell management.

15.    When Plaintiff informed her that he was busy with work he had been given by his

supervisor and tried to walk away, the female employee shouted “Don’t you walk away from

me!” and shoved him with two hands in the chest.

16.    Because of the prior issues Plaintiff had had, Plaintiff again endured the treatment and

did not say anything, but his supervisor approached him about the situation as if he had done

something wrong.

17.    Plaintiff told he managers and Superintendent about the incident and had them pull the

video of the incident showing his assault, and they all watched together on the video which

showed the employee shoving Plaintiff.

18.    Plaintiff was informed that the incident would be handled but, upon information and

belief, the only thing that happened to the female employee was that she was given the weekend

off, unpaid.

19.    When other co-workers found out about the incident, the hostility towards him only

increased; some co-workers defended him, stating that if the roles had been reversed, he would




                                               3
         Case 1:21-cv-00772 ECF No. 1, PageID.4 Filed 09/03/21 Page 4 of 27




have been terminated and possibly charged with criminal assault for putting his hands on a

Caucasian woman.

20.      After the tension in his department began to mount, Plaintiff was transferred to his union

representative’s department because the latter grew tired of the manner in which Plaintiff was

being mistreated in his prior department.

21.      In 2016, Plaintiff broke his ankle outside of work and missed work with surgeries and

rehabilitation.

22.      When he returned, he was placed in a new department that required him to be on his feet

constantly and more often than in the position he had prior to leaving.

23.      Plaintiff believed this conduct was intentional, because he had been warned by co-

workers that management targets people returning to work from injuries, and he had already had

issues with management prior to becoming injured.

24.      Although Plaintiff’s seniority remained the same while he was on leave, after returning

from work on medical leave, he was skipped multiple times on bids for overtime; thus,

Caucasian employees who were hired after Plaintiff were working jobs and getting paid more

than Plaintiff, against company policy.

25.      Because Plaintiff worked the lesser jobs, it required far more physical activity as well as

decreased pay from what he was entitled to based on the bid system that was supposed to be in

place.

26.      Despite complaints to the union and to HR, nothing was done, and Defendant continued

to keep him in lower paying jobs, working harder than he should have had to work given his

medical condition.




                                                  4
       Case 1:21-cv-00772 ECF No. 1, PageID.5 Filed 09/03/21 Page 5 of 27




27.    During this time, out of approximately 40 people, all 5 of the African-American

employees within Plaintiff’s job classification were all moved to the department under the same

supervisor, who was known to have racist tendencies and who systematically wrote up and most

were eventually terminated.

28.    In about October of 2016, Plaintiff had an incident at work where a supervisor told him to

sit on a pole and dig his feet into the floorboards to keep his balance. However, as soon as he did

this and without warning, the supervisor turned on the machine, which threw Plaintiff into a

guardrail and allowed a shaft to grind against his legs and ankle. The guardrail was the only

reason Plaintiff did not fall into the other parts of the machine which could have fatally injured

him.

29.    Other co-workers yelled at the supervisor who caused Plaintiff to become injured, telling

him to turn off the machine.

30.    While Plaintiff tried to stand, the shaft grinded into the metal plate in his ankle, causing

severe pain and immediate swelling.

31.    Plaintiff was told to sit in the breakroom with ice while they figured out what to do.

32.    The supervisor who injured Plaintiff was more concerned with getting the machine up

and running than Plaintiff’s condition, and as a result, Plaintiff was left in the breakroom for

nearly three hours, without medical attention.

33.    After approximately three hours, the supervisor came in to write the incident report and

told him that he had to wait until the next day to see a doctor.

34.    Plaintiff was not allowed to leave, as he would have been considered walking off the job,

so he was forced to wait until the incident report was written by his supervisor who had injured

him.


                                                  5
       Case 1:21-cv-00772 ECF No. 1, PageID.6 Filed 09/03/21 Page 6 of 27




35.     Further, in an apparent effort to avoid having to report the incident to OSHA,

Defendant’s “safety captain,” “Jennifer,” accompanied Plaintiff the following day to urgent care,

Plaintiff was required to report to work in his steel-toe boots and sit in the breakroom so that he

could still appear as if he was working.

36.     Although turning on a machine and not securing the area violates the 7 “Safety

Absolutes” and company policy, nothing happened to the supervisor.

37.     Further, it is not proper for someone who is involved in an incident to write the incident

report, and the report that was done was written in a biased manner to remove the supervisor’s

wrongdoings.

38.     The result of the incident was that Plaintiff was taken off of work for two months due to

the re-injury to his ankle.

39.     Despite this treatment, Plaintiff persisted, was highly ranked within his company, and

was promoted four times to the position of 4th hand by February of 2017.

40.     In February 2017, Plaintiff was struck by a GMC Envoy, causing substantial injuries to

his person.

41.     In fact, the injuries were so substantial that Plaintiff was forced to go through multiple,

extensive and serious surgeries, that required a long period of rehabilitation.

42.     After about six months off of work and extensive rehabilitation, Plaintiff attempted to

return to work and informed Defendant that he was at less than full strength.

43.     Again, Plaintiff was warned by co-workers that he would be targeted by management

after returning from medical leave and told to be careful.




                                                  6
       Case 1:21-cv-00772 ECF No. 1, PageID.7 Filed 09/03/21 Page 7 of 27




44.    On August 15, 2017, Plaintiff attempted to return to work, however, Defendant moved

him to a position he had never worked before that required extreme use of his hand and grip

strength, which was impaired in the accident.

45.    Specifically, when Plaintiff returned to work, Defendant, for the first time ever, forced

Plaintiff to hold an industrial strength high pressure hose for hours at a time.

46.    This is despite the fact that Plaintiff’s new job was not in his normal duties and he had

never been asked to perform this function before, and this function was usually preserved for

individuals who were at the level Plaintiff was when he was initially hired into the company.

47.    Further, Defendant had an intern watching over Plaintiff in the new job, who threatened

to report him to management for, among other things, taking a water break and speaking to co-

workers.

48.    In fact, Plaintiff reinjured his hand when he returned to work because Defendant forced

Plaintiff to hold the industrial strength high pressure hose, and, further, this substantially set

Plaintiff back in his ability to recover fully from the injury, causing further injury to Plaintiff’s

hand that may never fully heal.

49.    Specifically, the injury caused Plaintiff to be unable to form a grip with his hand.

50.    Plaintiff could not perform this job function, which was not his usual job prior to

becoming injured, with his disability, and, as a result, Plaintiff attempted to find the supervisor of

the unit so that he could ask for medical attention, relief from the task, and inquire into why he

was being assigned this task.

51.    In response, Plaintiff was accused of not wanting to work and scolded.

52.    When Plaintiff told the intern to report his injury to “Lindsey,” she told the intern that she

could not because she was in a meeting.


                                                  7
       Case 1:21-cv-00772 ECF No. 1, PageID.8 Filed 09/03/21 Page 8 of 27




53.     Plaintiff then walked off to find Lindsey and found her in her office ordering pizza.

54.     Plaintiff informed Lindsey of her pain and asked for a remedy that would allow him to

either take periodic breaks or to find another method for him to continue working.

55.     Lindsey then yelled at Plaintiff and told him, essentially, that Defendant did not need him

down there if he was not going to do his job.

56.     Plaintiff was not offered any medical attention nor was an incident report generated,

which was against company policy.

57.     Upon information and belief, Defendant moved Plaintiff to this position in an attempt to

put Plaintiff in a job he could not perform with his disability and injury.

58.     However, that same week, Plaintiff was interrogated about allegedly walking off of his

job duties without union representation, in what seemed to be an attempt to set him up to say he

could not perform the functions of his job; however, ironically, this was not “his” job prior to

becoming injured.

59.     Thereafter, Plaintiff submitted specific restrictions to human resources (“HR”) related to

his ability to perform grip strength specific tasks; however, in response Defendant removed

Plaintiff from his job entirely.

60.     Plaintiff sought and requested reinstatement to either his regular position, or a different

position in which grip strength was not so essential, however, all of his requests were either

rebuffed or wholly ignored.

61.     A few months later, Plaintiff took a physical for Defendant, which he passed, and,

accordingly, Plaintiff expected to be reinstated to his position.




                                                  8
        Case 1:21-cv-00772 ECF No. 1, PageID.9 Filed 09/03/21 Page 9 of 27




62.     However, Defendant refused to reinstate Plaintiff, despite Plaintiff passing the physical,

and required Plaintiff, without citing to any documentation or mandates that Plaintiff be “100%

and fully released” from all restrictions before Plaintiff could be reinstated.

63.     Plaintiff reached out to a union employee for guidance, in which he was told that his

biggest issue was that Defendant did not accommodate restrictions – if they did it for him, they

would have to do it for everyone else – and that the company would generally just try to “bleed

[Plaintiff] out.”

64.     As Plaintiff understood it, this meant that Defendant would just not pay employees who

were injured, and because they could not go without pay, they would just work through their

injuries without restrictions.

65.     Plaintiff was further advised that HR had agreed to pay him while the company figured

out what they were going to do with him, which did not turn out to be true.

66.     Defendant, without citing any policy or mandate, informed Plaintiff that he was required

to submit some sort of unspecified documentation to show that Plaintiff’s hand was “100% fully

recovered” before it would reinstate Plaintiff to any position.

67.     Plaintiff tirelessly attempted to obtain reinstatement, and, even attempted reinstatement

using numerous different avenues; however, all of his pleas for reason were rebuffed.

68.     Plaintiff’s undersigned counsel even tried to contact Jennifer Belice, Defendant’s HR

Generalist, in 2019, and no response was ever received.

69.     As recently as late 2020 or early 2021, after more unpaid time off because of his further

injury and Defendant’s refusal to reinstate Plaintiff into his previous position, and after his hand

had more fully recovered, Plaintiff sought reinstatement from Defendant in any position;




                                                  9
      Case 1:21-cv-00772 ECF No. 1, PageID.10 Filed 09/03/21 Page 10 of 27




however, Defendant refused to reinstate Plaintiff and specifically cited his disability as

justification.

70.     During this time period, while Plaintiff was out of work, Plaintiff was deprived of

income, overtime, and his contractually negotiated bonuses and fringe benefits.

71.     Following Plaintiff’s inability to be reinstated, amounting to termination, on June 18,

2020, Plaintiff filed an intake questionnaire with the Detroit office of the Equal Employment

Opportunity Commission (“EEOC”) on the basis of his (1) Disability, (2) Race, and the (3)

Retaliation he faced for attempting to take time off to heal and attempting to have his disability

accommodated.

72.     As of this filing, Defendant maintains that Plaintiff is still on leave, and even

“accidentally” tendered him a paycheck in September of 2020, sent him a plaque

“congratulating” him on his five-year anniversary in November of 2019, and is still showing as

an active employee by third-party administrators of employee benefits.

73.     Plaintiff requests relief as described in the Prayer for Relief below.

                             COUNT I
DISCRIMINATION ON THE BASIS OF DISABILITY IN VIOLATION OF TITLE I OF
  THE AMERICANS WITH DISABILITIES ACT OF 1990 42 U.S.C. § 12101, et seq.
                             (“ADA”)

74.     Plaintiff incorporates by reference all allegations in the preceding paragraphs.

75.     At all material times, Plaintiff was an employee, and Defendants were Plaintiff’s

employer, covered by and within the meaning of the ADA.

76.     A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.



                                                  10
      Case 1:21-cv-00772 ECF No. 1, PageID.11 Filed 09/03/21 Page 11 of 27




77.     Plaintiff had a nerve condition and plate inserted into his hand, which resulted in him

restricted use of his hand, and specifically grip strength; as a result, Plaintiff has a disability

within the meaning of the ADA.

78.     Plaintiff’s disabilities under the ADA are qualified, meaning that, with reasonable

accommodation, he can perform the essential functions and duties of his job.

79.     Section 12112(a) of the ADA, makes it illegal to “discriminate against a qualified

individual on the basis of disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.”

80.     Plaintiff was discriminated against on the basis of his disability when Defendant refused

to allow him to return to work without first a note from his doctor that stated that his hand was

100 fully recovered.

81.     Defendant’s unlawful employment practices were done intentionally, with malice, or

with reckless indifference to Plaintiff’s rights.

82.     But for Defendants’ illegal discrimination Plaintiff would not have damaged, discharged,

nor constructively discharged.

83.     As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

suffered losses in compensation, earning capacity, humiliation, mental anguish, and emotional

distress.

84.     As a result of those actions and consequent harms, Plaintiff has suffered such damages in

an amount to be proven at trial.

85.     Plaintiff requests relief as described in the Prayer for Relief below.

                                             COUNT II


                                                    11
      Case 1:21-cv-00772 ECF No. 1, PageID.12 Filed 09/03/21 Page 12 of 27




   DISCRIMINATION ON THE BASIS OF DISABILITY IN VIOLATION OF THE
 MICHIGAN PERSONS WITH DISABILITY ACT, MCL 37.1201, et seq. (“PWDCRA”)

86.     Plaintiff incorporates by reference all allegations in the preceding paragraphs.

87.     At all material times, Plaintiff was an employee, and Defendant was Plaintiff’s

employer, covered by and within the meaning of the PWDCRA.

88.     A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.

89.     Plaintiff has a disability within the meaning of the PWDCRA.

90.     Plaintiff’s disability is qualified, meaning that, with reasonable accommodation, he can

perform the essential functions and duties of his job.

91.     MCL 37.1202(b) makes it illegal to, “[d]ischarge or otherwise discriminate against an

individual with respect to compensation or the terms, conditions, or privileges of employment,

because of a disability … that is unrelated to the individual's ability to perform the duties of a

particular job or position.”

92.     Plaintiff was discriminated against on the basis of his disability when Defendant refused

to reinstate him to work because of his disability.

93.     Defendant’s unlawful employment practices were done intentionally, with malice, or

with reckless indifference to Plaintiff’s rights.

94.     But for Defendant’s illegal discrimination Plaintiff would not have been damaged.

95.     As a direct and proximate result of Defendants’ discriminatory actions, Plaintiff has

suffered losses in compensation, earning capacity, humiliation, mental anguish, and emotional

distress.



                                                    12
       Case 1:21-cv-00772 ECF No. 1, PageID.13 Filed 09/03/21 Page 13 of 27




96.     As a result of those actions and consequent harms, Plaintiff has suffered such damages in

an amount to be proven at trial.

97.     Plaintiff requests relief as described in the Prayer for Relief below.

                                 COUNT III
            INTERFERENCE AND RETALIATION IN VIOLATION OF THE ADA

98.     At all material times, Plaintiff was an employee, and Defendant was Plaintiff’s

employer, covered by and within the meaning of the PWDCRA.

99.     At all material times, Plaintiff was an employee, and Defendant was Plaintiff’s

employer, covered by and within the meaning of the ADA, 42 U.S.C. § 12101, et seq.

100.    A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.

101.    Plaintiff had a nerve condition and plate inserted into his hand, which resulted in him

restricted use of his hand, and specifically grip strength; as a result, Plaintiff has a disability

within the meaning of the ADA.

102.    Plaintiff’s disabilities under the ADA are qualified, meaning that, with reasonable

accommodation, he can perform the essential functions and duties of his job.

103.    Section 12203(a) of the ADA makes it illegal for anyone to, “discriminate against any

individual because such individual has opposed any act or practice made unlawful by this

chapter.”

104.    Plaintiff faced retaliation, and, Defendant’s unwillingness to reinstate him to work

because of his attempts to take time off related to his disability & because Plaintiff had

demanded to be given his old position or a position that wasn’t centered around his grip strength;



                                                  13
       Case 1:21-cv-00772 ECF No. 1, PageID.14 Filed 09/03/21 Page 14 of 27




which Defendant placed him in previously when he returned, in what Plaintiff believes was

further retaliation for taking that time off to rehabilitate his hand.

105.    Moreover, Section 12203(b) of the ADA makes it, “…unlawful to coerce, intimidate,

threaten, or interfere with any individual in the exercise or enjoyment of, or on account of his or

her having exercised or enjoyed…”

106.    Defendants interfered with Plaintiff’s ability to exercise rights under the ADA and the

enjoyment of those rights when Defendant refused to discuss or consider any employment for

Plaintiff, and, then stopped paying him completely because of the time he took off for his

disability.

107.    Defendant’s unlawful employment practices were done intentionally, with malice, or

with reckless indifference to Plaintiff’s rights.

108.    But for Defendant’s illegal discrimination Plaintiff would not have been damaged nor

discharged.

109.    As a direct and direct and proximate result of Defendant’s discriminatory actions,

Plaintiff has suffered losses in compensation, earning capacity, humiliation, mental anguish, and

emotional distress.

110.    As a result of those actions and consequent harms, Plaintiff has suffered such damages in

an amount to be proven at trial.

111.    Plaintiff requests relief as described in the Prayer for Relief below.

                              COUNT IV
       INTERFERENCE AND RETALIATION IN VIOLATION OF THE PWDCRA

112.    Plaintiff incorporates by reference the allegations set forth above as if alleged herein.




                                                    14
       Case 1:21-cv-00772 ECF No. 1, PageID.15 Filed 09/03/21 Page 15 of 27




113.     At all material times, Plaintiff was an employee, and Defendant was Plaintiff’s

employer, covered by and within the meaning of the PWDCRA.

114.    A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.

115.    Plaintiff has a disability within the meaning of the PWDCRA.

116.    Plaintiff’s disability is qualified, meaning that, with reasonable accommodation, he can

perform the essential functions and duties of his job.

117.    MCL 37.1602(a) makes it illegal to “[r]etaliate or discriminate against a person because

the person has opposed a violation of this act.”

118.    Plaintiff faced retaliation, and, Defendant’s unwillingness to reinstate him to work

because of his attempts to take time off related to his disability & because Plaintiff had

demanded to be given his old position or a position that wasn’t centered around his grip strength;

which Defendant placed him in previously when he returned, in what Plaintiff believes was

further retaliation for taking that time off to rehabilitate his hand.

119.    Moreover, MCL 37.1602(f) makes it illegal to, [c]oerce, intimidate, threaten, or interfere

with any person in the exercise or enjoyment of… any right granted or protected by article 5.”

120.    Defendants interfered with Plaintiff’s ability to exercise rights under the ADA and the

enjoyment of those rights when Defendant refused to discuss or consider any employment for

Plaintiff, and, then stopped paying him completely because of the time he took off for his

disability.

121.    Defendants’ unlawful employment practices were done intentionally, with malice, or

with reckless indifference to Plaintiff’s rights.


                                                    15
       Case 1:21-cv-00772 ECF No. 1, PageID.16 Filed 09/03/21 Page 16 of 27




122.    But for Defendant’s illegal discrimination Plaintiff would not have been damaged nor

constructively discharged.

123.    As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

suffered losses in compensation, earning capacity, humiliation, mental anguish, and emotional

distress.

124.    As a result of those actions and consequent harms, Plaintiff has suffered such damages in

an amount to be proven at trial.

125.    Plaintiff requests relief as described in the Prayer for Relief below

                               COUNT V
             FAILURE TO ACCOMMODATE IN VIOLATION OF THE ADA

126.    Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

127.    At all material times, Plaintiff was an employee, and Defendant was an employer,

covered by and within the meaning of the ADA, 42 U.S.C. §§§ 12111 (4) 12111(2); 12111(5).

128.    A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.

129.    Plaintiff has a disability within the meaning of the ADA, 42 U.S.C. § 12102.

130.    Plaintiff’s disability under the ADA is qualified, meaning that, with reasonable

accommodation, he can perform the essential functions and duties of his job.

131.    Plaintiff’s requested accommodation included allowing Plaintiff reasonable time off to

treat his disability and a position that did not have as much focus on his grip strength.

132.    The ADA, 42 U.S.C. §12112, prohibits an employer from discriminating against an

employee on the basis of disability.



                                                 16
       Case 1:21-cv-00772 ECF No. 1, PageID.17 Filed 09/03/21 Page 17 of 27




133.    Defendant violated the ADA, 42 U.S.C. §12112, when it engaged in the following,

including but not limited to terminating Plaintiff for his attempts to reasonably treat his

disability.

134.     Defendant’s said unlawful employment practices were done intentionally, with malice,

or with reckless indifference to Plaintiff’s rights.

135.    Plaintiff requests relief as described in the Prayer for Relief below.

                                 COUNT VI
              FAILURE TO ACCOMMODATE IN VIOLATION OF THE PWDCRA

136.    Plaintiff incorporates by reference all allegations in the proceeding paragraphs.

137.    At all material times, Plaintiff was an employee, and Defendant was an employer,

covered by and within the meaning of the PWDCRA, MCL 37.1201 et seq.

138.    A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.

139.    Plaintiff has a disability within the meaning of the PWDCRA, MCL 37.1103(e).

140.    Plaintiff’s disability under the PWDCRA is qualified, meaning that, with reasonable

accommodation, he can perform the essential functions and duties of his job.

141.    Plaintiff’s requested accommodation included allowing Plaintiff reasonable time off to

treat his disability and a position that did not have as much focus on his grip strength The

PWDCRA, MCL § 37.1202, prohibits an employer from discriminating against an employee on

the basis of disability.




                                                  17
        Case 1:21-cv-00772 ECF No. 1, PageID.18 Filed 09/03/21 Page 18 of 27




 142.      Defendant violated the PWDCRA, MCL § 37.1202(1)(g), when it engaged in the

 following, including but not limited to terminating Plaintiff for his attempts to reasonably treat

 his disability.

 143.      Defendant’s said unlawful employment practices were done intentionally, with malice, or

 with reckless indifference to Plaintiff’s rights.

 144.      Plaintiff requests relief as described in the Prayer for Relief below.

                                COUNT VII
           HOSTILE WORKPLACE ENVIRONMENT IN VIOLATION OF THE ADA

145.       Plaintiff incorporates by reference all allegations in the preceding paragraphs.

146.       At all material times, Defendant was an employer and Plaintiff was an employee covered

by, and within the meaning of, the ADA, as amended.

147.       A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.

148.       Defendant’s conduct, as alleged herein, violated the ADA which makes it unlawful to

create a work environment that a reasonable person would consider intimidating, hostile, or

abusive.

149.       Defendant’s treatment, retaliation, and abuse of Plaintiff directly related to his disability,

as alleged in the statement of facts, constituted this hostile workplace.

150.       The communication and conduct were unwelcomed.

151.       The unwelcomed conduct and communication were intended to, or in fact did,

substantially interfere with Plaintiff’s employment, and created an intimidating, hostile. and

offensive work environment, as alleged in the statement of facts.



                                                     18
        Case 1:21-cv-00772 ECF No. 1, PageID.19 Filed 09/03/21 Page 19 of 27




152.        As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

suffered losses in compensation, earning capacity, humiliation, mental anguish, and emotional

distress.

153.        As a result of those actions and consequent harms, Plaintiff has suffered such damages in

an amount to be proven at trial.

154.        Plaintiff requests relief as described in the Prayer for Relief below.

                              COUNT VIII
       HOSTILE WORKPLACE ENVIRONMENT IN VIOLATION OF THE PWDCRA

155.        Plaintiff incorporates by reference all allegations in the preceding paragraphs.

156.        At all material times, Defendant was an employer and Plaintiff was an employee covered

by, and within the meaning of, the PWDCRA, as amended.

157.        A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.

158.        Defendant’s conduct, as alleged herein, violated the PWDCRA which makes it unlawful

to create a work environment that a reasonable person would consider intimidating, hostile, or

abusive.

159.        Defendant’s treatment, retaliation, and abuse of Plaintiff directly related to his disability,

as alleged in the statement of facts, constituted this hostile workplace.

160.        The communication and conduct were unwelcomed.

161.        The unwelcomed conduct and communication were intended to, or in fact did,

substantially interfere with Plaintiff’s employment, and created an intimidating, hostile. and

offensive work environment, as alleged in the statement of facts.



                                                      19
        Case 1:21-cv-00772 ECF No. 1, PageID.20 Filed 09/03/21 Page 20 of 27




162.        As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

suffered losses in compensation, earning capacity, humiliation, mental anguish, and emotional

distress.

163.        As a result of those actions and consequent harms, Plaintiff has suffered such damages in

an amount to be proven at trial.

164.        Plaintiff requests relief as described in the Prayer for Relief below.

                               COUNT IX
 DISCRIMINATION ON THE BASIS OF RACE IN VIOLATION OF TITLE VII OF THE
         CIVIL RIGHTS ACT OF 1964, 42 U.S.C. 2000e et seq. ("Title VII")

165.        Plaintiff incorporates by reference all allegations in the preceding paragraphs.

166.        At all material times, Defendant was an employer and Plaintiff an employee covered by,

and within the meaning of, Title VII, as amended.

167.        Defendant’s conduct, as alleged herein, violated Title VII of the Civil Rights Act of

1964, which makes it unlawful to harass or discriminate an employee on the basis of that

employee’s skin color.

168.        A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.

169.        Plaintiff is African-American, and, as a result, is a member of a protected class, pursuant

to Title VII.

170.        Previously, Defendant has treated Caucasian employees with minor disabilities to a

different standard than that of African-American employees, and had further not punished

Caucasian employees for misconduct towards him and others for which African-American

employees were punished or terminated.


                                                      20
       Case 1:21-cv-00772 ECF No. 1, PageID.21 Filed 09/03/21 Page 21 of 27




171.     This conduct was unwelcomed.

172.     Defendant and its agents’ unlawful actions were intentional, willful, malicious and/or

done with reckless disregard for Plaintiff’s rights.

173.     The unwelcomed conduct or communication was intended to or in fact did substantially

interfere with Plaintiff's employment and created an intimidating, hostile, or offensive work

environment, as alleged in the statement of facts.

174.     As a proximate result of Defendant’s discriminatory actions, Plaintiff has suffered losses

in compensation, earning capacity, humiliation, mental anguish, and emotional distress.

175.     As a result of those actions and consequent harms, Plaintiff has suffered such damages in

an amount to be proven at trial.

176.     Plaintiff requests the relief as described in the Prayer for Relief below.

                               COUNT X
   DISCRIMINATION ON THE BASIS OF RACE IN VIOLATION OF THE MICHIGAN
       ELLIOTT-LARSEN CIVIL RIGHTS ACT, MCL 37.2101 et seq. (“ELCRA”)

177.     Plaintiff incorporates by reference all allegations in the preceding paragraphs.

178.     At all material times, Defendant was an employer and Plaintiff was an employee covered

by, and within the meaning of the ELCRA.

179.     Defendant’s conduct, as alleged herein, violated the ELCRA which makes it unlawful to

harass or discriminate against an employee because of their race or skin color.

180.     A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.

181.     Plaintiff is African-American, and, as a result, is a member of a protected class, pursuant

to the ELCRA VII.


                                                     21
       Case 1:21-cv-00772 ECF No. 1, PageID.22 Filed 09/03/21 Page 22 of 27




182.     Previously, Defendant has treated Caucasian employees with minor disabilities to a

different standard than that of African-American employees, and had further not punished

Caucasian employees for misconduct towards him and others for which African-American

employees were punished or terminated.

183.     This conduct was unwelcomed.

184.     This unwelcomed conduct was intended to or in fact did substantially interfere with

Plaintiff's employment or created an intimidating, hostile, or offensive work environment as

alleged in the statement of facts.

185.     As a direct and proximate result of the Defendant’s wrongful acts and omissions, Plaintiff

has sustained loss of earnings, earning capacity, and fringe benefits and have suffered mental

anguish, emotional distress, humiliation and embarrassment, and loss of professional reputation.

186.     Plaintiff requests relief as described in the Prayer for Relief below.

                                       COUNT XI
                         RETALIATION IN VIOLATION OF TITLE VII

187.     Plaintiff incorporates by reference all allegations in the preceding paragraphs.

188.     At all material times, Defendant was an employer and Plaintiff was an employee covered

by, and within the meaning of, Title VII, as amended.

189.     A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.

190.     Defendant’s conduct, as alleged herein, violated Title VII which makes it unlawful to

harass or retaliate against an employee for engaging in protected activity.




                                                   22
       Case 1:21-cv-00772 ECF No. 1, PageID.23 Filed 09/03/21 Page 23 of 27




191.     Plaintiff engaged in protected activity, as more fully laid out in the statement of facts,

including, but not limited to, his complaints about being mistreated on the basis of race.

192.     Defendant, through its agents, had knowledge that Plaintiff engaged in protected behavior

because Plaintiff, and others, complained directly to Defendant’s employees about the treatment of

African-American employees.

193.     After Plaintiff engaged in protected activity, Defendant’s agents thereafter took several

adverse employment actions against Plaintiff, as alleged in the statement of facts and herein,

culminating in to Plaintiff’s termination or constructive termination.

194.     Defendant and its agents’ unlawful actions were intentional, willful, malicious and/or

done with reckless disregard of Plaintiff's rights.

195.     Plaintiff notified Defendant and its agents of the unwelcomed conduct and

communication; however, Defendant failed to remedy the same.

196.     As a proximate result of Defendant’s discriminatory actions, Plaintiff has suffered losses

in compensation, earning capacity, humiliation, mental anguish, and emotional distress.

197.     As a result of those actions and consequent harms, Plaintiff has suffered such damages in

an amount to be proved at trial.

198.     Plaintiff requests relief as described in the Prayer for Relief below.

                                     COUNT XII
                       RETALIATION IN VIOLATION OF THE ELCRA

199.     Plaintiff incorporates by reference all allegations in the preceding paragraphs.

200.     At all material times, Plaintiff was an employee, and Defendant was his employer

covered by, and within the meaning of, the ELCRA.




                                                      23
       Case 1:21-cv-00772 ECF No. 1, PageID.24 Filed 09/03/21 Page 24 of 27




201.     A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.

202.     Defendant’s conduct, as alleged herein, violated the ELCRA which makes it unlawful to

retaliate against an employee who has engaged in protected activity.

203.     Plaintiff engaged in protected activity, as more fully laid out in the statement of facts,

including, but not limited to, his complaints about being mistreated on the basis of race.

204.     Defendant, through its agents, had knowledge that Plaintiff engaged in protected behavior

because Plaintiff, and others, complained directly to Defendant’s employees about the treatment of

African-American employees.

205.     After Plaintiff engaged in protected activity, Defendant’s agents thereafter took several

adverse employment actions against Plaintiff, as alleged in the statement of facts and herein,

culminating in to Plaintiff’s termination or constructive termination.

206.     Defendant and its agents’ unlawful actions were intentional, willful, malicious and/or

done with reckless disregard of Plaintiff's rights.

207.     Plaintiff notified Defendant and its agents of the unwelcomed conduct and

communication; however, Defendant failed to remedy the same.

208.     As a proximate result of Defendant’s discriminatory actions, Plaintiff has suffered losses

in compensation, earning capacity, humiliation, mental anguish, and emotional distress.

209.     As a result of those actions and consequent harms, Plaintiff has suffered such damages in

an amount to be proved at trial.

210.     Plaintiff requests relief as described in the Prayer for Relief below.




                                                      24
        Case 1:21-cv-00772 ECF No. 1, PageID.25 Filed 09/03/21 Page 25 of 27




                                 COUNT XIII
            HOSTILE WORKPLACE ENVIRONMENT IN VIOLATION OF TITLE VII

211.        Plaintiff incorporates by reference all allegations in the preceding paragraphs.

212.        At all material times, Defendant was an employer and Plaintiff was an employee covered

by, and within the meaning of, Title VII, as amended.

213.        A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.

214.        Defendant’s conduct, as alleged herein, violated Title VII which makes it unlawful to

create a work environment that a reasonable person would consider intimidating, hostile, or

abusive.

215.        Plaintiff’s work environment, as alleged in the statement of facts,

216.        Moreover, Plaintiff's continual attempts to have the situation remedied, coupled with

Defendant’s ability to accuse Plaintiff of misbehaving made the situation untenable.

217.        The communication and conduct were unwelcomed.

218.        The unwelcomed conduct and communication were intended to, or in fact did,

substantially interfere with Plaintiff’s employment, and created an intimidating, hostile. and

offensive work environment, as alleged in the statement of facts.

219.        As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

suffered losses in compensation, earning capacity, humiliation, mental anguish, and emotional

distress.

220.        As a result of those actions and consequent harms, Plaintiff has suffered such damages in

an amount to be proven at trial.



                                                     25
        Case 1:21-cv-00772 ECF No. 1, PageID.26 Filed 09/03/21 Page 26 of 27




221.        Plaintiff requests relief as described in the Prayer for Relief below.

                             COUNT XIV
       HOSTILE WORKPLACE ENVIRONMENT IN VIOLATION OF THE ELCRA

222.        Plaintiff incorporates by reference all allegations in the preceding paragraphs.

223.        At all material times, Plaintiff was an employee, and Defendant was his employer

covered by, and within the meaning of, the ELCRA.

224.        A respondeat superior relationship existed because agents of Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff and the authority to direct all of

Plaintiff's daily work activity.

225.        Defendant’s conduct, as alleged herein, violated the ELCRA which makes it unlawful to

create a work environment that a reasonable person would consider intimidating, hostile, or

abusive.

226.        Plaintiff’s work environment was hostile, as alleged in the statement of facts.

227.        Moreover, Plaintiff's continual attempts to have the situation remedied, coupled with

Defendant’s ability to accuse Plaintiff of misbehaving made the situation untenable.

228.        The unwelcomed conduct and communication was intended to, or in fact did,

substantially interfere with Plaintiff's employment, and created an intimidating, hostile, or

offensive work environment, as alleged in the statement of facts.

229.        As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff has

suffered losses in compensation, earning capacity, humiliation, mental anguish, and emotional

distress.

230.        As a result of those actions and consequent harms, Plaintiff has suffered such damages in

an amount to be proven at trial.



                                                      26
            Case 1:21-cv-00772 ECF No. 1, PageID.27 Filed 09/03/21 Page 27 of 27




231.         Plaintiff requests relief as described in the Prayer for Relief below.

                                          RELIEF REQUESTED

             PLAINTIFF, WILLIAM KELLY, respectfully requests that this Honorable Court enter

 judgment against Defendant as follows:

       1.    Compensatory damages in whatever amount to which Plaintiff is entitled;
       2.    Exemplary damages in whatever amount which Plaintiff is entitled;
       3.    An award of lost wages and the value of fringe benefits, past and future;
       4.    An award of interest, costs, and reasonable attorney fees; and
       5.    An order awarding whatever other equitable relief appears appropriate at the time of final
             judgment.

 Dated: September 3, 2021

                                                    Respectfully Submitted,

                                                    /s/ Connor Gallagher_________
                                                    Connor B. Gallagher (P82104)
                                                    Carla D. Aikens (P69530)
                                                    CARLA D. AIKENS, P.C.
                                                    Attorneys for Plaintiff
                                                    615 Griswold Ste. 709
                                                    Detroit, MI 48226
                                                    carla@aikenslawfirm.com
                                                    connor@aikenslawfirm.com




                                                       27
